Citation Nr: 1645062	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-08 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to a service-connected disability.

3.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active duty from February 1965 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from March 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in August 2016.  A transcript from this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal. 

Regarding the Veteran's claimed back disability, the Veteran contends that he injured his back in service when he was ambushed while in Vietnam where shrapnel from an exploded engine compartment hit his back.  Service treatment records demonstrate that in July 1966 the Veteran experienced trauma to his back during combat in Vietnam.

Notably, the Veteran underwent a VA examination in December 2009.  The VA examiner noted the Veteran's in-service injury and provided a diagnosis of normal muscles of the posterior chest with multiple tiny scars on the mid back with currently active persistent acne.  The examiner also noted that there were no retained metal fragments on thoracic x-rays.  The examiner did not provide an etiology opinion.

As noted by the Veteran in his August 2016 Board testimony, the December 2009 VA examination focused on the Veteran's shrapnel wounds rather than an orthopedic back disability.  Notably, the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine that he claims is the result of his documented in-service back injury.

The Board also notes that the Veteran underwent a VA examination in April 2012.  The examiner opined that it was less likely that the Veteran's current symptoms were related to the injury sustained in 1966 as he had not had a continuum of low back pain since his service.  However, the examiner also did not indicate that he reviewed either the Veteran's VA medical records or his service treatment records.  

As a result, the Board finds that a review of the Veteran's service treatment records and his VA treatment records are necessary for an adequate VA examination to be conducted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is evidence of a current disability, an in-service injury and the previous December 2009 VA examination did not specifically address the Veteran's claimed low back disability on an orthopedic basis while the April 2012 VA examiner did not review the Veteran's claims file.  As a result, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection a low back disability, and that further medical opinion in connection with this claim is warranted which considers the Veteran's history and contains a comprehensible, detailed and well-reasoned rationale.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

Regarding the Veteran's claimed COPD disability, the Veteran testified that his current COPD was due to his service and was also secondary to his service-connected posttraumatic stress disorder (PTSD).  
The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Notably, a June 2007 chest x-ray demonstrated hyperaerated lungs with flattened diaphragms that were consistent with COPD.

The Board notes that the Veteran has yet to undergo a VA examination specifically for his claimed COPD disability during this appeal.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

As a result, the Board finds that additional development is needed to provide an examination which addresses whether the Veteran's diagnosed COPD is related to his active duty service, or was caused or aggravated by his service-connected PTSD.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4) (2015).

Regarding the Veteran's service connection claim for hypertension, the Veteran testified that his current hypertension was due to his service and was also secondary to his service-connected diabetes mellitus.  

Notably, the Veteran has undergone VA examinations for his service-connected diabetes mellitus and coronary heart disease, but has not undergone a VA examination which specifically addresses his claimed hypertension disability.

As a result, the Board finds that additional development is needed to provide an examination which addresses whether the Veteran's diagnosed hypertension is related to his active duty service, or was caused or aggravated by his service-connected diabetes mellitus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  The RO should obtain any relevant VA treatment records dated from 1995 to 2007, and from July 2015 to the present.

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the development in #1 has been completed, the Veteran should be scheduled for a VA medical examination for his low back disability with an examiner of appropriate expertise to determine the nature and etiology of such a condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

After thoroughly describing the nature and etiology of the Veteran's low back disability, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's low back disability was incurred during his active duty military service (February 1965 to April 1969), to include the in-service injury in 1966 when the vehicle he was riding was hit by a rocket propelled grenade, he was ejected from the vehicle, and the door from the vehicle hit him in the back.  

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.

3.  After the development in #1 has been completed, the Veteran should be scheduled for a VA medical examination for his COPD disability with an examiner of appropriate expertise to determine the nature and etiology of such a condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

The examiner should provide opinions with respect to the following:

(i)  is it at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's COPD is related to his service (February 1965 to April 1969)? 

(ii) is at least as likely as not (at least a 50 percent probability) that the Veteran's COPD is caused or aggravated by a service-connected disability, to include his service-connected PTSD?  

Please explain why or why not.  If the examiner finds that the COPD disability was aggravated by a service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  After the development in #1 has been completed, the Veteran should be scheduled for a VA medical examination for his hypertension with an examiner of appropriate expertise to determine the nature and etiology of such a condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

The examiner should provide opinions with respect to the following:

(i)  is it at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's hypertension is related to his service (February 1965 to April 1969), to include his presumed in-service exposure to herbicides? 

(ii) is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension is caused or aggravated by a service-connected disability, to include his service-connected diabetes mellitus, PTSD, or CAD?  

Please explain why or why not.  If the examiner finds that the hypertension was aggravated by a service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




